Title: To James Madison from James Leander Cathcart, 9 September 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


9 September 1803, “US. frigate Adams at sea.” “In my last communication of the 30th. Ulto., I had the Honor to inform you of my departure from Leghorn on the 27th. do., on board the U.S frigate Adams, and to promise you a detail of our opperations in relation to our affairs with the Regency of Tunis, which I now have the Honor to transmit, for the information of government.…
“Friday Sept: 2nd. 1803. Anchored in Tunis bay at 6 P.M. Saturday 3d., I went on shore, At 5 A.M. and dispatched a Courier to Tunis, to inform the Bashaw of our arrival, and sent a Copy of inclosure No. 1, to Doctor Davis. I came on board at 8 A.M. While on shore the Dutch Colonel of Engineers, mentioned in my former communication, informed me, that Doctor Davis had been at the Gouletta, last Evening, when the frigate Anchored, and had told him he had seen her flag, and that she was an American. At 2 PM. Doctor Davis came on board and Dined with us: on our interrogating him respecting our situation with the Regency of Tunis, he answered, that perfect tranquility existed at this moment; that he had exerted himself considerably since he resided at Tunis; and that he was happy his efforts had been crowned with success. On my expressing an impatience to land as soon as possible, as Captain Campbell’s instructions limited him to Four lay Days at Tunis, he answered, the Bashaw had not granted permission for our landing, and that He had come to know our business, which he would explain to his Excellency, as soon as possible, in order that the desired permission might be granted. Captain Campbell presented him with a Letter from Commodore Morris, informing him of my appointment and suspending his functions; and I informed him of the motive of my errand. He seemed considerably agitated, and went on shore at 5 P.M. In the course of conversation, Captain Campbell declared, that he had no business to transact on shore, nor had He any desire to see Tunis; and that He would consequently remain on board. Doctor Davis said, the Bashaw would be displeased if the customary visit was not paid him; that He was extremely particular in the etiquette of his Court; that the Officers of all Ships of War paid his Excellency that compliment; and that it would be expected from us; that as no difficulty existed, there was nothing to be apprehended; and that He would forfeit his Life and reputation, if any impediment was placed in the way of his departure when ever He pleased. I joined in Doctor Davis’s request, believing what He said; and Capt: Campbell acquiesced, saying if He could be of any service, He would go, though much against His will.
“Sunday September 4th. Captain Campbell kept a boat on shore at the Goletta nearly all day: no news whatever was sent by Doctor Davis. We consequently were not informed of the cause which prevented our landing as customary; this however, raised some unfavourable impressions, and Captain Campbell determined that if an answer did not arrive next day by Meridian, to write to Doctor Davis upon the subject, in terms expressive of his sense of the indignity offered us, and to get under way the moment his lay days expired.
“Monday September 5th. The Drogoman came on board with a note from Doctor Davis, about 10 AM. expressing, that the Bey of Tunis offered no objection to my landing with Captain Campbell and his suite: alledged, that want of a Carriage was the cause of our detention, and that a Head-ache must plead an excuse for his not receiving us at the Gouletta.
“We landed and proceeded to Tunis, where we arrived at 3 P.M, and found Doctor Davis very well to all appearance. Permission was requested to visit the Bashaw, and granted; and the audiance was appointed next Morning, at 7 PM [sic].

“This evening, Doctor Davis expressed astonishment & chagrin at not receiving funds to answer his engagements with this Regency; and that the Secretary of State had not paid attention to his communications. I, on my part, expressed displeasure at his arrogance, and hoped He did not conceive himself empowered to make any overtures to this Regency; and that if He had made any, He might rest assured government would not ratify them: He said, that the goods which were sold at Malta, belonging to Tunisian Subjects, must be paid for; that we had no right to sell them, and visibly espoused as well then, as in every instance afterwards, the cause of the Moors against the Captors.
“Tuesday 6th. Waited upon the Bashaw, in company with Captain Campbell, Mr. Davis, and two of the Officers of the Adams: was received very politely and presented with Coffee. I delivered the Presidents Letters to the Bashaw, with literal translations in Italian: informed his Excellency, that I had some Verbal communications to make, when He would please to hear me; He desired me to make them to his Minister, when I pleased. Capt: Campbell having previously determined to go on board the next Morning, wished to take leave and asked if his Excellency had any commands. The Bashaw answered, none, only to wait his answer to the Presidents Letters. Captain Campbell said the period for his remaining at Tunis, expired next Day, and that He could not diviate from his instructions. I request you (replies the Bashaw), to wait Two Days longer, you shall have my Answer on Thursday morning precisely. In that case, (replied Captain Campbell, to oblige your Excellency,) I will wait the time you desire. We retired and waited on the Sahibtappa (ie) Prime Minister and seal bearer: was received politely—common place conversation ensued. We drank Coffee and retired, the minister having appointed the next day, at the same Hour for the discussion of the points mentioned in the Presidents Letters to the Bashaw of Tunis.
“This evening, Doctor Davis handed me enclosure No. 2, but did not hand me the Accompts therein mentioned, untill the next day: He seemed extremely anxious, that I should give him an immediate answer in Writing, and to facilitate it He said, although his Accompts were not yet made out, that He pledged me his Honor, that He had vouchers for all his expenditures. I answered, that I did not doubt it, but as I had not seen his Accompts, I could not give him my opinion upon them; and that it would be time enough to transact this business after I was acknowledged as Consul of the US, by the Bashaw of Tunis; and that I would furnish him with Five hundred Dollars upon his proffered security, provided I found it necessary. Capt: Campbell and myself particularly observed, how little his words and actions corresponded with each other, for a moment after He had wrote, that He intended to embark immediately, He inadvertently observed, that He would purchase a Carriage and Mules, and procure another Drogerman; and, in lieu of preparing himself for departure, and making out Inventories of the effects contained in the Consular House, in order to deliver it up in a proper manner, He went out to spend the Evening at a Country-seat, Two Leagues distant from Tunis, and left Capt: Campbell and myself to our own meditations.
“Wednesday 7th. Mr. Davis did not arrive at the Consular House from the Country, untill 8 A.M. We waited upon the minister at 9. He asked what language we should discourse in. I answered Italian, as I understood it best. Well then (says He), we will begin with the frigate. Have you perused the Presidents Letters? Four or Five times, answered He. Then you are informed of my instructions on that head, and consequently that point needs no further discussion. What have you to offer that will be pleasing to the Bashaw? A mark of the Presidents esteem, which is calculated to perpetuate the good understanding which so happily exists between our Nations, upon a basis permanent and unequivocal. The President viewing with some regret that other Nations enjoy previledges by Treaty with this Regency, which are refused to the Citizens of the US, has ordered me to offer the Bashaw of Tunis, the sum of 24,000 milled Dollars payable every Three Years, to commence from the date of the agreement, in order to induce him to make some alterations in our Treaty, of which, that of most consequence, is to reduce the duties paid by Citizens of the U.S. to the standard of other Nations (ie) 3 ⅌ Cent Advalorem; for you must be sensible, that the unequality of duties militates equally against both parties, by your exacting 10 ⅌ Cent from Citizens of the US, while other Nations pay only Three. You give them the advantage of underselling us, 7 ⅌ Cent; consequently you exclude our Vessels from your ports, and in lieu of encreasing your Revenue, you prevent us from trading with you.
“He paused a few moments, and said, He would inform the Bashaw of my proposals, and bring me his answer.
“In half an Hour the minister returned, and declared, that his master (the Bashaw) had ordered him to inform me, that He had not demanded an Annuity; that He had demanded a Frigate, because He knew we had given one to another of our Friends; that He did not want Cash; that Denmark, Sweeden and other Nations gave him presents occasionally, of Maratime and Military Stores; that He treated all His friends alike, and hoped the President of America would do the same. And then, by way of interrogation, asked with a smile, pray what do you pay a Year to Algiers? I pleaded ignorance and the Minister continued, I likewise am ordered by my master to inform you, that, as his policy is peace, He cannot receive you as Consul resident in this Regency, you having been the cause of the War with Tripoli. He has wrote to the President of the United States on the subject, and will await his answer; during which time, He desires me to inform you, that the American flag shall be treated with respect; and that He appoints Mr. George Davis to remain in the same situation, that Commodore Morris left him, untill the will of the President is known. You may call for the Bashaw’s Letters in the Morning, at 8 O’Clock.
“Give me leave to ask you a few questions before we part, said I? Speak, answered the minister. We will suppose, that I am this moment in the exercise of the functions of my Office, as American Consul at this Court, and his Excellency should peremptorily demand that I shoul[d] Annul the existing Treaty, and form a new one, for which must be paid a large Sum of Money, and to perpetuate it, an Annuity, what do you imagine would be the result, if, after my offering a gratuity to write to the President of the United States, and to await his Answer, He should still persist in such unjust demands? I dont know, Answered the Minister. Why, inevitable War: and that was my situation at Tripoli. The Bashaw of Tripoli has wrote very differently to my Master; probably He has, and your Master is deceived. Consul, continued the Minister, with emphasis, my master has nothing against you, He wants a man that has never been in Barbary; you are a new nation with respect to us: you cant expect all the previledges that older Nations enjoy, though we granted you one. What was that? Why formerly only the English and French were permited to wear their flags on their Houses: all other Nations were only permited to wear pendants; they conceived it an indignity, gave us presents and gained their point; but we never asked you for any thing for such permission. Everything will be arranged in time, but the opportunity is unfavourable, my Master has long expected a Frigate. I conceiving that argument or remonstrance would be entirely thrown away, as the Bashaw had taken his position, from which, it is not very probable, He would swerve for any thing, I had power to say to him, and seems determined to have the frigate, and a Man to represent the United States, entirely unacquainted with the intrigues of the Barbary Courts; who, He supposes, will not be so liable to place obstacles in the way of his gradually establishing the Regency of Tunis exactly on the same footing as the Regency of Algiers, in relation to foreign Nations, which his measures unequivocally declare to be his intentions, I took leave of the Minister without farther comment, and promised to call and take leave of the Bashaw and receive his Letters for the President of the United States, in the Morning.
“On our return from the Palace, Mr. Davis renewed the conversation relative to the prize goods, deplored His situation, and seemed to insist that I would advance him funds to a considerable amount to answer His engagements. I told him candidly, that I had no funds at my disposal; and as He had particular orders not to enter into any contract with this Regency, whatever, He might relieve himself from any embarrasment He might labour under, in consequence of claims being made on Him; by immediately returning with me to the Palace, and inform the Bashaw that His functions were suspended, which, originally, only extended to signing passports and routine of duty in the Chancery of the United States at Tunis. He said He would do no such thing; and that he viewed His situation in a very different light, and knew how far His powers extended, as well as I could tell him. This confirmed me in the suspicion before formed, that He was playing a double rôle. I accordingly, before Capt: Campbell, repeated the above conversation; He answered exactly as before, that He would not inform the Bashaw, that His functions were suspended; that He viewed His situation in a very different point of view; and that He knew how far His powers extended, as well as I did: that He was formerly entrusted with Public Money to a considerable Amount, and He did not know the reason why I would not place the same confidence in Him. I answered, the reason is simply this—Cash, I have none; and I have no orders to give you a credit.
“The American Drogoman brought a message from the Bashaw to Capt: Campbell, informing Him, that He had determined not to receive me as Consul of the United States, for reasons which He would inform the President; that His Excellency had appointed Mr. Davis to remain until answers came to the Bashaws Letters, which he would be ready to deliver in the Morning.
“Mr. Davis now assumed an air of imperiosity and menace. He said He would not wonder if Captain Campbell should be detained untill Hadgi Unis ben Unis was satisfied for the claims made by the Moors for prize goods sold at Malta; and asked me whether I would assume the debt or not. I informed Him, that I conceived this affair to depend entirely upon the Commodore of the Station; and that neither himself nor me had any thing at all to do with it, that had I been received as Consul, all I could have done, would have been to Write to Commodore Morris, and await His orders on the subject; that, in the present situation of affairs, I did not conceive myself justifiable in interfering, either pro or con. Hadgi Unis ben Unis and Secretary called at 5. PM. and exhibited the claim: I refused interfering and asked Him the Amount. He said, between 6 & 7 Thousand Scudi of Malta. I observed, that the error in the first instance was made by Him, for had Commodore Morris’s order to the officer who held the goods at Malta been endorsed in a proper manner, the goods would not have been sold, but immediately delivered up. Mr. Davis espoused the cause of Hadgi Unis ben Unis, and said the things were sold before the order arrived at Malta; that it was a great shame to sell property which did not belong to us; and that it must be paid for. Hadgi Unis said He would call in the Evening to Know our determination. I informed Him, He might save himself the trouble, as I had already determined to have nothing at all to do with the affair. I now observed to Doctor Davis, that it seemed extraordinary, that He should espouse the cause of the Moors against the very man who placed him in His present situation; and expressed my concern, that such conduct tended to cause the detention of Capt: Campbell, in a similar manner as Commodore Morris was detained last March. He answered as before, that the Moors must be paid, and that He would sooner see every thing held dear to the United States detained, than be obliged to remain under his present embarrasment. Capt. Campbell, who was present during the whole of this conversation, observed, as well as myself, that Mr. Davis made use of very improper Language before officers bearing Commissions under the United States. He answered, He was an Officer as well as we, and requested Captain Campbell to walk into His office.
“Doctor Davis requested Captain Campbell to sign a Certificate specifying that He had asked me either to assume the debt or to give him funds to do it himself. He answered, He would; but desired him to observe, that this demand was made in the Consular House, for had He made us acquainted that any difficulty existed, He (Capt: Campbell) would not have left his Ship, upon any consideration whatever.
“Capt: Campbell informs me (for I was not in the office myself) that Mr. Davis told Him candidly, that He was apprehensive, that He would be detained untill Hadgi Unis ben Unis was satisfied. Capt: Campbell answered, He may keep me to all Eternity; but the Ship Sails to-morrow; and I will write home for government never to pay the debt: I will remain here for ever, before I suffer such indignity to be offered with impunity; and you will please to observe, Sir, for your government, that by my being detained one moment, your reputation will be blasted to the end of time; and will reflect no Honor on the person who placed you here. Doctor Davis seemed to feel the weight of those observations and said He would endeavor to prevent His detention at any risque; and observed that the spanish Consul would advance Him Ten Thousand Dollars in a moment, if He desired it. He went out with His Drogoman, considerably agitated; and His Secretary presented me with an Accompt of disbursements, Amounting to $2,011. I looked over it, and returned it to him. He informed me that Andrea Poggia secretary to Hadgi Unis ben Unis had brought in an Accompt of claims wrote in Italian and Arabic, to the Amount of 12,000 Scudi of Malta. I asked Him for a Copy of it. He said He must ask permission from Mr. Davis, who did not return untill late. I therefore did not get it. I observed to the Secretary, that it was something singular, that Hadgi Unis ben Unis should inform me this Afternoon, that His demands Amounted only to between 6. & 7000 Scudi of Malta; and that now He should send in a Claim for 12,000 Scudi of Malta, nearly double His first demand.

“Thursday 8th. This morning, Captain Campbell, Mr. Davis and myself proceeded towards the Palace, in order to take leave of the Bashaw; while in the carriage, I asked Doctor Davis if He had settled with Hadgi Unis ben Unis. He said He had not yet. Captain Campbell then repeated nearly what He had said in the Office, and positively assured Mr. Davis, that He had already sent an order for to get the Ship under Way; and that if He was detained one moment, she should sail without Him. We waited at the Palace untill the Arrival of Hadgi Unis ben Unis: was received by the Bashaw, in the Hall of Justice, drank Coffee and passed the customary compliments. Hadgi Unis ben Unis presented a very long list in Arabic; which, He said, was the Note of the things, claimed by the Tunisian claimants, many of whom were present. Doctor Davis answered without hesitation, or asking their value, that He would write to Malta and have all the things returned, that were not sold; and that He would pay for the rest as soon as possible; at which, the claimants seemed perfectly satisfied. During the whole transaction, Captain Campbell nor myself were not asked one question, nor did we, in the least interfere.
“We stood up to take leave; the Bashaw presented me his Letter for the President, enclosure No. 3. I took Him by the Hand and pronounced in the Turkish Language, I am sorry your Excellency has been induced by the false insinuations of the Enemis of my Country to convert the representative of a far distant and friendly nation to the necessity of becoming a Courier: this is an indignity as unexpected by me, as it is unfriendly to my Country, and disrespectful to the President. Consul (answered the Bashaw) I mean no disrespect to you or your Nation; political reasons prevent me from receiving you: I have wrote to the President on the subject: I want a man that is not known in the other parts of Barbary. I wished Him prosperity; and He returned the compliment, by wishing me a good Voyage.
“We returned to the Consular House; and being determined to go on board immediately after surmounting some little difficulties placed in the way of our procuring a Vehicle &c. We arrived at the Goletta about 3 o’Clock; found the Ship under sail, and the Boat waiting for us; We embarked immediately: Mr. Davis, His Secretary and Drogoman came on board with us; He wrote some Letters; and I gave the Drogoman a Letter to present to the Bashaw, in the Morning (see enclosure No. 4.) desiring him at His peril, not to neglect delivering it as soon as possible. I then informed Mr. Davis, that, for particular reasons, I had forebore giving Him written instructions: that He must consider those He received from Commodore Morris to be in force; but that He was prohibited from entering into any contract upon the part of the U. S.; and that government nor their Agents would not conceive themselves bound to ratify any Agreement that He might make: and further requested Him, that if any demands was made upon us to immediately inform the Commander of the Squadron and myself, or which ever was nearest to His place of residence. He answered, He did not care any thing about what I said to him, and went on Shore at 6. PM. At 9½ PM. the boat came on board, and Captain Campbell made sail, leaving the abode of happiness, without much regret.
“My reason for not suspending Mr. Davis’s functions while on Shore was to prevent Captain Campbell from being detained; had I informed the Bashaw that any contract entered into by Mr. Davis was non-valid, He having no power whatever vested in him, but positively was instructed by Commodore Morris to the contrary, the Bashaw would immediately have said, well then, We will detain the Captain, untill the claims made by the Moors are satisfied. I therefore thought it most prudent to wait untill We got on board, and then to Write to the Bashaw, in order that the U.S may be exonorated from the acts of this infatuated young man.
“To what a degrading situation are We reduced! The Commanders of the very Squadron which is sent out to preserve the Honor of our Nation and dignity of our Flag cannot land as the Officers of all other Nations do, and depart unmolested; but have twice, in the small period of Six Months been subjected to arrest; and at this moment it would be the heighth of imprudence to land at Tunis, as certain arrest may be imprisonment, would be the consequence. What an insignificant character do We appear in to the Agents of all Europe, who will not fail to represent our transactions to their respective Courts; if these Acts are permitted to be practised with impunity. Is this the National character We hoped to establish in those Seas? I hope not: everything dear to us as a Nation, forbid it. May we not hope that the period is not far distant, when those grievances will be redressed in the amplest manner: And may I not hope, sir, that you will be a principle Agent in avenging your Country’s wrongs. In this hope, I continue to vegetate untill I am informed of the Presidents pleasure; & rest assured, Sir, that whatever task may be assigned me, however difficult, shall be executed with fidelity. In the lively hope, that my inadequate exertions will continue to merit, as it has heretofore met my Country’s approbation.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 24 pp.; docketed by Wagner. At the bottom of this letter is an attestation by Hugh Campbell: “I do certify that the above detail of our operations at Tunis is a true statement of facts, which either happen’d in my presence or came immediately to my personal knowledge; except only, the purport of the audience at the Pallace on Wednesday the 7th of September 1803 at which I was not present.” For enclosures, see nn. 1 and 3–6.



   
   Enclosure no. 1 is a copy of Cathcart to George Davis, 3 Sept. 1803 (1 p.), requesting that Davis arrange for Cathcart to have an audience with the bey as soon as possible.



   
   For Jefferson’s letters to Hammuda Bey, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:496 n. 4.



   
   Enclosure no. 2 is a copy of Davis to Cathcart, 6 Sept. 1803 (1 p.), submitting his accounts for inspection and requesting a quarter’s salary to enable him to return to the U.S. Davis added: “I have also to request, that you will declare to me the state of my Accounts as well as of my Public transactions &c, since being charged with these Affairs—most of which, you have been made acquainted with.”



   
   Letter not found. Cathcart noted, between enclosures 2 and 4, that “Inclosure No. 3, is the Bashaws Answer to the Presidents Letter, which is sealed.”



   
   Enclosure no. 4 is a copy of Cathcart to the bey of Tunis, 8 Sept. 1803 (2 pp.), informing the bey that George Davis’s functions had been suspended and that the U.S. and its agents “consider themselves by no means bound to fullfill any contract public or private made by said George Davis.”



   
   Cathcart also enclosed a copy of a circular letter signed by himself and Campbell, 19 Sept. 1803 (1 p.), warning the American squadron to avoid landing at Tunis until Davis had settled the claim for prize goods.


